Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 

Election/Restrictions
This action is responsive to the Election/Amendment filed on 3/23/22.
 	Applicant’s election without traverse of Group I (claims 1-10 and 19-20) in the reply filed on 2/23/22 is acknowledged.
Claims 11-18 have been canceled..
Therefore, claims 1-10 and 19-20 are now pending in this application.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 12/02/20, 1/22/21 & 3/14/22 by the applicant have been received and fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0279597 – an IDS filed on 3/14/22, hereinafter “Wang”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

 	Regarding independent claims 1 and 19, Wang, all relevant text and figures, discloses a resistance switching random access memory (RAM) NAND (see fig. 5(a) and 5(b)) device comprising: a first resistance switching RAM cell (Input 1) and a first input node electrically connected to the first resistance switching RAM cell; a second resistance switching RAM cell (Input 2) and a second input node electrically connected to the second resistance switching RAM cell; and a shared output node (see fig. 5(a) or Fig. 5(b), and below) electrically connected to both the first resistance switching RAM cell and to the second resistance switching RAM cell. (Also see paragraphs [0053]-[0065].
	
    PNG
    media_image1.png
    208
    389
    media_image1.png
    Greyscale

 	Regarding the limitation of a resistance switching random access memory (RAM) NOR device in claim 19, see the paragraphs ([0107], [0134]) discussing the NOR connection.

Allowable Subject Matter
Claims 2-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: These are the closest references found:
US Patent Publication No. 2019/0362765 (Park et al.) and US Patent No. 9,934,834 (Nakatsuka et al.)  disclose various memory devices with multiple switching circuits in order to provide different states.
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/
June 18, 2022
/HIEN N NGUYEN/Primary Examiner, Art Unit 2824